J. S57005/16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                     v.                   :
                                          :
CARROLL IRVIN BLACKWELL,                  :          No. 758 WDA 2015
                                          :
                          Appellant       :


                   Appeal from the PCRA Order, April 28, 2015,
               in the Court of Common Pleas of Allegheny County
                Criminal Division at No. CP-02-CR-0000235-1996


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND STRASSBURGER,* JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:            FILED: July 28, 2016

        Carroll Irvin Blackwell appeals, pro se, from the order of April 28,

2015, dismissing his serial PCRA1 petition without a hearing. We affirm.

        Following a jury trial, appellant was found guilty of first-degree murder

and was sentenced on January 14, 1997, to a mandatory term of life

imprisonment. Appellant filed a timely direct appeal, and this court affirmed

the judgment of sentence on September 8, 1998. On January 14, 1999, our

supreme court denied appellant’s petition for allowance of appeal. Appellant

did not file a petition for writ of certiorari with the United States Supreme

Court.




* Retired Senior Judge assigned to the Superior Court.
1
    Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546.
J. S57005/16


        A timely PCRA petition was filed on February 4, 2000, and dismissed

on December 17, 2004. This court affirmed on February 6, 2007, and our

supreme court denied appellant’s petition for allowance of appeal on July 3,

2007.

        On July 19, 2013, appellant filed the instant petition, claiming that his

sentence     of   life   imprisonment   without   the   possibility   of    parole   is

unconstitutional pursuant to Miller v. Alabama,               U.S.         , 132 S.Ct.

2455, 183 L.Ed.2d 407 (2012), and Commonwealth v. Batts, 66 A.3d 286

(Pa. 2013). Appellant’s petition was dismissed on April 28, 2015, and this

timely appeal followed. Appellant complied with Pa.R.A.P. 1925(b), and the

PCRA court filed a Rule 1925(a) opinion.

        Appellant’s judgment of sentence became final for PCRA purposes on

or about April 14, 1999, when the 90-day period for seeking discretionary

review in the United States Supreme Court expired.           As such, the instant

petition is manifestly untimely unless appellant can plead and prove that one

of the three statutory exceptions to the one-year jurisdictional time-bar

applies. Appellant claims that his sentence is unconstitutional as violative of

the Eighth Amendment under Miller and Batts. However, Miller and Batts

apply only to juvenile offenders; appellant was 34 years old at the time he

committed the murder.

        Order affirmed.




                                        -2-
J. S57005/16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/28/2016




                          -3-